                Case: 3:19-cv-00729-bbc Document #: 61 Filed: 03/08/21 Page 1 of 1




                            uniri-aj si-ct e s     ij
                                                    i9_,h11_
                                                         vtc- - caulk, a 0
                                                                      ( k.
                            •   InLazt4-eir_YA   sir; c-4- t;oP WI Scot') _Oita,    1E-0
                                                                    eL4          4/7

.6_re
I
         _g_jsvtov: c-
     S-1-:
            f)kaitt4-; PP                                 ri I c IQO. iq ctO2.St bloc
       VA
bOvg la)ell I e       +_ct_t
                 e vide


                                                   Appeal fo +-I4.e Uktilfd 5±ezies
                                  covrf--    OIVI,Pf€4J5 For          lie -ilk Cpcui-/-


 Met Sioi4 novirc- i_llie_phz;14,4-;ric crais -1-0 7611e- u'Ai4-e./S-kr2e_g
Covd- ofr Apteats r-ot 44e `74-k Cigfctiff- P-ronA
                            cout+fror 'Hite            disifiel       or   Wit SCO4

e_t_Seted ;       -041‹. case-   ,Tandckty elo4_0.
                                              4     o tit A Pen/or o
 ael-et/Ickwis J is Ft4 Ls_s frtg 14:s Cas-e- 0-E.H5ornyietecty -311/4nnevt -7±.

 1tk C Pqt{'c$e±t k C io4e mevtf pctfrcP p o wr flit Acntie5
_RAJ q_dogr_esses 0 *\d t- Fe yet -t-j_V
                                      t Ct_4_0 or e y -C



                          et5 kb_                           boc-Ec4_,A4aickia rc9 0_2i
            Lk_vic. Ccter                                     yhed
  45.5;5-64-__s_A-k -I onley Creyt.eri5
                                    c                             •     PC-3-€1- Siodg nOPZ,
                                o EZ us-bte.e                               ito 5 e-
ip,54- P erep 0 ses 5_s 7
jliaddi5.o_rtfittbsCo4A_Sic vt 370-7— c7gs 17
